DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-5, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz U.S. 2018/0353238 (herein referred to as “Schultz”) and in view of Wang U.S. 2017/0143417 (herein referred to as “Wang”).
5.	Regarding Claim 1, Schultz teaches an ablation catheter comprising:
	a. an irrigation conduit (Fig. 2, ref num 38) having a proximal end and a distal end (see Fig. 4, ref num 38), the irrigation conduit defining an irrigation lumen (Figs. 2 & 3, ref num 39) configured to carry irrigation fluid to a distal end of the ablation catheter (para 0055 “irrigation tubing 38 with lumen 39 for delivering fluid to the tip electrode”);
	b. a force sensor (fig. 4, ref num 90) comprising a deformable body (para 0063 “force sensor 90 includes a resilient coupling 91, which forms a spring joint”) coupled to the irrigation conduit adjacent the distal end thereof (see Fig. 6A, ref num 90 is coupled to ref num 38);
	c. an electrode tip assembly (Fig. 6A, ref num 17) coupled to the deformable body and extending distally (see Fig. 6A), therefrom, wherein the electrode tip assembly defines an interior cavity (Fig. 6A, ref num 51) in fluid communication with the irrigation lumen (Fig. 6A, ref num 51 is in communication with ref num 39) and an exterior cavity (Fig. 6A, ref num 50P) in which a distal portion of the deformable body is received (see Fig. 6A); 
	d. a seal disposed between the electrode tip assembly and the deformable body wherein the seal inhibits fluid flow between the interior cavity and the exterior cavity (para 0070 “interface portion 54 has an annular configuration (e.g. a ring) such that peripheral portion 57 provides an interference fit with the proximal opening portion or rim 50P of the shell 50, sealing the rim 50P so that the interior cavity 51 provides an internal plenum chamber within the shell 50”); and
	e. a temperature sensor (para 0055, “thermocouple wires 41, 42 to sense temperature at the distal section 15”) coupled to the electrode tip assembly and extending from the electrode tip assembly (para 0055, “thermocouple wires 41, 42 to sense temperature at the distal section 15) through a lumen (para 0056 “lumen 24 carries the lead wires 30T and 30R, and the thermocouple wires 41 and 42”).
	Schultz fails to teach that the temperature sensor extending through the irrigation lumen.
	Wang teaches an ablation catheter (Fig. 1) which contains a fluid conduit defining an irrigation lumen (Figs. 5 and 6, ref num 17), wherein a temperature sensor (ref num 26) extends through the irrigation lumen (as shown in Figs. 5 and 6, ref num 26 extends through ref num 17).  As Schultz already teaches that the temperature sensors are disposed within a lumen (Schultz, lumen 24 carries ref nums 41 and 42), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz and moved the temperature sensor to be disposed through the irrigation lumen in order to reduce unnecessary risk of coagulation of bodily fluids during ablation procedures (Wang para 0046). 

6.	Regarding Claim 2, Schultz teaches the electrode tip assembly comprises: a stem disposed at a proximal end of the electrode tip assembly (Fig. 6A, ref num 63) and defining the exterior cavity (see Fig. 6A); and a cylindrical sidewall extending distally from the stem and defining the interior cavity (Fig. 6A, ref num 50P).

7.	Regarding Claim 3, Schultz teaches the stem comprising a flange (Fig. 6A, ref num 69) and a cylindrical wall extending proximally from the flange (see Fig. 6A), wherein the cylindrical wall defines the exterior cavity in which the deformably body distal portion is received (Fig. 4, as shown there is an exterior cavity in which ref num 90 is received), and wherein the seal is disposed between and in engagement with the flange and the deformable body distal portion (see Fig. 7A, ref num 54 is disposed in between the flange and deformable body distal portion).

8.	Regarding Claim 4, Schultz teaches the electrode tip assembly further comprises a cap coupled to the cylindrical sidewall at a distal end thereof and enclosing the interior cavity (Fig. 6A, ref num 53).
However, Schultz fails to teach the cap defines a counterbore extending axially through the cap, and wherein a distal end of the temperature sensor is potted within the counterbore.
Wang teaches a cap (Figs. 5 and 6, see distal end of ref num 18), that defines a counterbore extending axially through the cap (see Figs. 5 and 6 distal ends have a counterbore within them), and wherein a distal end of the temperature sensor is potted within the counterbore (para 0045 “distal member 18 further contains at least one temperature sensing mechanism 26….material 30 serves to hold the temperature sensing mechanism 26 in places within the distal tip 18…material 30 may be comprised of…potting compounds”).  This allows for accurate measurements of the temperature of the distal member during the operation of the system (para 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz and included that the cap contain a counterbore that the temperature sensor be potted within in order to get an accurate measurement of the temperature during the operation of the system.	

9.	Regarding Claim 5, Schultz teaches the electrode tip assembly further comprises a fluid manifold disposed within the interior cavity (Fig. 6A, ref num 65) and configured to disperse irrigation fluid from the irrigation conduit (para 0076 “so that fluid passing from the irrigation tubing 38”) wherein the fluid manifold comprises a tubular sidewall extending distally from the stem (see Fig. 6A), the tubular sidewall defining a plurality of fluid distribution holes therein (Fig. 6A, ref num 65R), wherein said fluid distribution holes are oriented to disperse irrigation fluid radially outward from the fluid manifold (as shown in Fig. 6A, fluid is dispersed outward by 65R).

10.	Regarding Claim 12, Schultz teaches the electrode tip assembly is a flexible electrode tip assembly (Fig. 1, ref num 15/17).

11.	Regarding Claim 13, Schultz teaches the irrigation conduit defines a through hole oriented at an oblique angle with respect to a longitudinal axis of the irrigation conduit, and wherein the temperature sensor extends through the through hole (Fig. 6A, ref nums 41/42 ,92, 61, and 31, para 0082).

12.	Regarding Claim 14, Schultz teaches the seal comprises an elastomeric o-ring (para 0070, “interface portion 54 has an annular configuration (e.g., a ring)”).

13.	Regarding Claim 15, Schultz teaches the temperature sensors comprises a thermocouple (“thermocouple wires” ref nums 41, 42).

14.	Regarding Claim 20, Schultz teaches an ablation catheter comprising:
	a. an irrigation conduit (Fig. 2, ref num 38) having a proximal end and a distal end (see Fig. 4, ref num 38), the irrigation conduit defining an irrigation lumen (Figs. 2 & 3, ref num 39) configured to carry irrigation fluid to a distal end of the ablation catheter (para 0055 “irrigation tubing 38 with lumen 39 for delivering fluid to the tip electrode”);
	b. a force sensor (fig. 4, ref num 90) comprising a deformable body (para 0063 “force sensor 90 includes a resilient coupling 91, which forms a spring joint”) coupled to the irrigation conduit adjacent the distal end thereof (see Fig. 6A, ref num 90 is coupled to ref num 38);
	c. an electrode tip assembly (Fig. 6A, ref num 17) coupled to the deformable body and extending distally (see Fig. 6A), therefrom, wherein the electrode tip assembly defines an interior cavity (Fig. 6A, ref num 51) in fluid communication with the irrigation lumen (Fig. 6A, ref num 51 is in communication with ref num 39) and an exterior cavity (Fig. 6A, ref num 50P) in which a distal portion of the deformable body is received (see Fig. 6A); 
	d. a seal disposed between the electrode tip assembly and the deformable body wherein the seal inhibits fluid flow between the interior cavity and the exterior cavity (para 0070 “interface portion 54 has an annular configuration (e.g. a ring) such that peripheral portion 57 provides an interference fit with the proximal opening portion or rim 50P of the shell 50, sealing the rim 50P so that the interior cavity 51 provides an internal plenum chamber within the shell 50”); and
	e. a temperature sensor (para 0055, “thermocouple wires 41, 42 to sense temperature at the distal section 15”) coupled to the electrode tip assembly and extending from the electrode tip assembly (para 0055, “thermocouple wires 41, 42 to sense temperature at the distal section 15) through a lumen (para 0056 “lumen 24 carries the lead wires 30T and 30R, and the thermocouple wires 41 and 42”).
	Schultz fails to teach that the temperature sensor extending through the irrigation lumen and an ablation generator electrically coupled to the electrode tip assembly and configured to supply ablative energy thereto.
	Wang teaches an ablation catheter (Fig. 1) which contains a fluid conduit defining an irrigation lumen (Figs. 5 and 6, ref num 17), wherein a temperature sensor (ref num 26) extends through the irrigation lumen (as shown in Figs. 5 and 6, ref num 26 extends through ref num 17).  Wang also teaches an ablation generator (Fig. 1, ref num 14) electrically coupled to the electrode tip assembly (coupled to ref num 12, which contains the electrode tip) and configured to supply ablative energy thereto (para 0010).  As Schultz already teaches that the temperature sensors are disposed within a lumen (Schultz, lumen 24 carries ref nums 41 and 42), as well as ablating tissue by application of energy (Schultz, para 0002), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz and moved the temperature sensor to be disposed through the irrigation lumen in order to reduce unnecessary risk of coagulation of bodily fluids during ablation procedures as well as include an ablation generator coupled to the catheter (Wang para 0046). 

15.	Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Wang, and in view of Beeckler U.S. 10,363,090 (herein referred to as “Beeckler”).
16.	Regarding Claim 6, Schultz fails to teach the fluid manifold defines a first and second axial fluid passages configured to disperse irrigation fluid axially from the fluid manifold, wherein the first and second axial fluid passages are offset from a longitudinal centerline of the fluid manifold and wherein the second axial fluid passage has a greater length than the first axial fluid passage.
Beeckler teaches a catheter probe (Fig. 2) with an electrode tip assembly (Fig. 2, ref num 12 “distal end”), with a fluid manifold disposed within the interior cavity (ref num 16), wherein the fluid manifold defines a first and second axial fluid passage (Fig. 2, ref num 92, 126) configured to disperse irrigation fluid axially from the fluid manifold (Col. 7 lines 33-34, “tubing 92 delivers fluid to the distal end of the probe”, including 126 to deliver the fluid), wherein the first and second axial fluid passages are offset from a longitudinal centerline of the fluid manifold (see Fig. 2, ref num 92 and 126 are offset from one another) and wherein the second axial fluid passage has a greater length than the first axial fluid passage (Fig. 2, ref num 126 is longer than ref num 92).  Beeckler teaches the plurality of fluid passages allows for each electrode to have fluid supplied to them individually (Col. 7, lines 21-28), as well as adjust the rate or amount of fluid to each electrode dependent on their function (Col. 9, lines 45-48).  As Schultz teaches an instrument with a plurality of electrodes (Schultz, ref nums 17, 21), then it would have been obvious to one of ordinary skill in the art to have modified Schultz to include a first and second axial fluid passage to divert fluid to the various electrodes as needed based on their function within the device.

17.	Regarding Claim 8, Schultz the fluid manifold further comprises an insert received within the tubular sidewall (Fig. 6A, ref num 55), wherein the insert comprises a base and a tubular extension extending distally from the base (Fig. 6A, ref num 55M, 55D, 55P).
Schultz fails to teach that fluid manifold has the first and second fluid passages.
Beeckler teaches a catheter probe (Fig. 2) with an electrode tip assembly (Fig. 2, ref num 12 “distal end”), with a fluid manifold disposed within the interior cavity (ref num 16), wherein the fluid manifold defines a first and second axial fluid passage (Fig. 2, ref num 92, 126) configured to disperse irrigation fluid axially from the fluid manifold (Col. 7 lines 33-34, “tubing 92 delivers fluid to the distal end of the probe”, including 126 to deliver the fluid), wherein the first and second axial fluid passages are offset from a longitudinal centerline of the fluid manifold (see Fig. 2, ref num 92 and 126 are offset from one another) and wherein the second axial fluid passage has a greater length than the first axial fluid passage (Fig. 2, ref num 126 is longer than ref num 92).  Beeckler teaches the plurality of fluid passages allows for each electrode to have fluid supplied to them individually (Col. 7, lines 21-28), as well as adjust the rate or amount of fluid to each electrode dependent on their function (Col. 9, lines 45-48).  As Schultz teaches an instrument with a plurality of electrodes (Schultz, ref nums 17, 21), then it would have been obvious to one of ordinary skill in the art to have modified Schultz to include a first and second axial fluid passage, one as the base and the other as the tubular extension, to divert fluid to the various electrodes as needed based on their function within the device.

18.	Regarding Claim 9, Schultz teaches the fluid manifold is formed as a unitary piece, wherein the fluid manifold further comprises:
	1. an annular flange (Fig. 6A, ref num 67) disposed in engagement with the stem (Fig. 6A, ref num 63), wherein the tubular sidewall extends distally from the annular flange (see proximal end of Fig. 6A, ref num 63 extends distal of ref num 67);
	2. a distal end cap located at a distal end of the tubular sidewall (Fig. 6A, ref num 57D), 
	3. a tubular extension (Fig. 6A, ref num 71).
Schultz fails to teach that fluid manifold has the first and second fluid passages.
Beeckler teaches a catheter probe (Fig. 2) with an electrode tip assembly (Fig. 2, ref num 12 “distal end”), with a fluid manifold disposed within the interior cavity (ref num 16), wherein the fluid manifold defines a first and second axial fluid passage (Fig. 2, ref num 92, 126) configured to disperse irrigation fluid axially from the fluid manifold (Col. 7 lines 33-34, “tubing 92 delivers fluid to the distal end of the probe”, including 126 to deliver the fluid), wherein the first and second axial fluid passages are offset from a longitudinal centerline of the fluid manifold (see Fig. 2, ref num 92 and 126 are offset from one another) and wherein the second axial fluid passage has a greater length than the first axial fluid passage (Fig. 2, ref num 126 is longer than ref num 92).  Beeckler teaches the plurality of fluid passages allows for each electrode to have fluid supplied to them individually (Col. 7, lines 21-28), as well as adjust the rate or amount of fluid to each electrode dependent on their function (Col. 9, lines 45-48).  As Schultz teaches an instrument with a plurality of electrodes (Schultz, ref nums 17, 21), then it would have been obvious to one of ordinary skill in the art to have modified Schultz to include a first and second axial fluid passage, one as the distal end cap and the other as a tubular extension, to divert fluid to the various electrodes as needed based on their function within the device.

19.	Regarding Claim 10, Schultz teaches the electrode tip assembly further comprises a spring disposed in engagement with the annular flange to bias the fluid manifold against the stem (Fig. 6A, ref num 91, para 0063).

20.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Wang, and in view of Beeckler and Nguyen U.S. 2014/0276788 (herein referred to as “Nguyen”).
21.	Regarding Claim 7, Schultz teaches wherein the temperature sensor extends through the first axial fluid passage.
	Nguyen teaches an ablation catheter (Fig. 2), in which a temperature sensor (Fig. 2, ref num 10, also ref nums 52, 54, 56, see para 0053 and 0057) in which the temperature sensor extends through a first axial fluid passage (“irrigation lumen 8”, see Fig. 2, ref num 10 is inserted through ref num 8).  Nguyen teaches that there may be more than one irrigation lumen (para 0050 “more than one irrigation lumen 8 can be implemented”), and by inserting the temperature sensor within at least one irrigation lumen, then the device could be constructed in a way to reduce the amount of space occupied for electronic devices in the electrode tip (para 0032-0033).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Schultz to include that the temperature sensor be inserted through the first axial fluid passage in order to reduce the amount of space taken up in the electrode tip.

22.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Wang, and in view of Oliverius U.S. 2015/0351832 (herein referred to as “Oliverius”).
23.	Regarding Claim 11, Schultz fails to teach the cylindrical sidewall includes at least one irrigation fluid channel defined therein and extending therethrough, wherein the at least one irrigation fluid channel provides flexibility in the sidewall for bending movement of the electrode tip assembly relative to a longitudinal axis of the sidewall when the electrode tip assembly is placed under a load.
	Oliverius teaches an ablation catheter (Fig. 1) with an electrode tip (Fig. 2A, ref num 30) containing a cylindrical sidewall (Fig. 2C, ref num 40, para 0030 “electrode wall 40 can be formed of a radial surface”) in which the cylindrical sidewall includes at least one irrigation fluid channel defined therein and extending therethrough (Fig. 2C, ref num 35 extends through ref num 40, para 0030, para 0013 “fluid lumen manifold can extend through the manifold lumen”), wherein the at least one irrigation fluid channel provides flexibility in the sidewall for bending movement of the electrode tip assembly (para 0032, “fluid lumen manifold 35 can extend through the manifold lumen a defined distance into the center cavity”, also see Fig. 1, how the entire lumen bends) relative to a longitudinal axis of the sidewall when the electrode tip assembly is placed under a load (para 0030 “allowing for the flexible tip electrode 32 to flex and/or deform to some degree when a force is exerted on a tip of the flexible tip electrode”).  Oliverius also teaches that the flexibility of the electrode tip is known to those skilled in the art and could contain alterations to the invention without parting from the scope of the invention (para 0060).  Since Schultz already teaches a flexible electrode tip (Schultz, para 0053), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Schultz to include an irrigation lumen within the flexible wall since it is known to one of ordinary skill in the art that modifying the flexible tip is regularly known.

24.	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and in view of Nguyen.
25.	Regarding Claim 16, Schultz teaches a method of assembling an ablation catheter, said method comprising:
	a temperature sensor (ref nums 41 and 42), an irrigation lumen (Figs. 2 and 3, ref num 39) defined by an irrigation conduit (Fig. 2, ref num 38) 
	Coupling a deformably body of a force sensor (Fig. 4, ref num 90, para 0063 “force sensor 90 includes a resilient coupling 91, which forms a spring joint”) to the distal end of the irrigation conduit (see Fig. 6A, ref num 90 is coupled to ref num 38);
	Positioning a seal adjacent a distal portion of the deformable body (para 0070 “interface portion 54 has an annular configuration (e.g. a ring) such that peripheral portion 57 provides an interference fit with the proximal opening portion or rim 50P of the shell 50, sealing the rim 50P so that the interior cavity 51 provides an internal plenum chamber within the shell 50”);
	Routing the temperature sensor into an electrode tip assembly (para 0055, “thermocouple wires 41, 42 to sense temperature at the distal section 15), wherein the electrode tip assembly defines an interior cavity and an exterior cavity (Fig. 6A, ref nums 51 and 50P);
	Positioning the distal portion of the deformable body within the exterior cavity of the electrode tip assembly (Fig. 6A, as shown the deformable body is within ref num 50P);
	Coupling the electrode tip assembly to the deformable body such that the electrode tip assembly (see Fig. 6A) extends distally from the deformable body and the interior cavity is in fluid communication with the irrigation lumen (Fig. 6A, ref num 51 is in communication with ref num 39), wherein the seal is disposed between the electrode tip assembly and the deformable body in inhibit fluid flow between the interior cavity and the exterior cavity (para 0070 “interface portion 54 has an annular configuration (e.g. a ring) such that peripheral portion 57 provides an interference fit with the proximal opening portion or rim 50P of the shell 50, sealing the rim 50P so that the interior cavity 51 provides an internal plenum chamber within the shell 50”); and
Schultz fails to teach:
Routing a temperature sensor through an irrigation lumen, such that the temperature sensor extends out of a distal end of the irrigation conduit;  Coupling the temperature sensor to the electrode tip assembly such that the temperature sensor extends from the electrode tip assembly through the irrigation lumen
Nguyen teaches an ablation catheter (Fig. 2), in which a temperature sensor (Fig. 2, ref num 10, also ref nums 52, 54, 56, see para 0053 and 0057) in which the temperature sensor extends through an irrigation lumen (“irrigation lumen 8”, see Fig. 2, ref num 10 is inserted through ref num 8).  The temperature sensor also extends out of a distal end of the irrigation lumen (see Fig. 2), and is coupled to the electrode tip (see Fig. 2)  Nguyen teaches that there may be more than one irrigation lumen (para 0050 “more than one irrigation lumen 8 can be implemented”), and by inserting the temperature sensor within at least one irrigation lumen, then the device could be constructed in a way to reduce the amount of space occupied for electronic devices in the electrode tip (para 0032-0033).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Schultz to include that the temperature sensor be inserted through the first axial fluid passage in order to reduce the amount of space taken up in the electrode tip.

26.	Regarding Claim 19, Schultz teaches the irrigation conduit defines a through hole oriented at an oblique angle with respect to a longitudinal axis of the irrigation conduit, and wherein the temperature sensor extends through the through hole (Fig. 6A, ref nums 41/42 ,92, 61, and 31, para 0082).

27.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Nguyen, and in view of Wang.
28.	Regarding Claim 17, Schultz teaches electrode tip comprises:
	A stem disposed at a proximal end of the electrode tip assembly and defining the exterior cavity (Fig. 6A, ref num 63);
	A cylindrical sidewall extending distally form the stem and defining the interior cavity (Fig. 6A, ref num 50P).
Schultz fails to teach a cap coupled to the cylindrical sidewall at a distal end thereof and enclosing the interior cavity;  coupling the temperature sensor to the electrode tip assembly comprises potting a distal end of the temperature sensor within a counterbore defined in the cap.
Wang teaches a cap (Figs. 5 and 6, see distal end of ref num 18), that defines a counterbore extending axially through the cap (see Figs. 5 and 6 distal ends have a counterbore within them), and wherein a distal end of the temperature sensor is potted within the counterbore (para 0045 “distal member 18 further contains at least one temperature sensing mechanism 26….material 30 serves to hold the temperature sensing mechanism 26 in places within the distal tip 18…material 30 may be comprised of…potting compounds”).  This allows for accurate measurements of the temperature of the distal member during the operation of the system (para 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz and included that the cap contain a counterbore that the temperature sensor be potted within in order to get an accurate measurement of the temperature during the operation of the system.	

29.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Nguyen, and in view of Beeckler.
30.	Regarding Claim 18, Schultz teaches the electrode tip further comprises a fluid manifold disposed within the interior cavity (Fig. 6A, ref num 65) and configured to disperse irrigation fluid from the irrigation conduit (para 0076 “so that fluid passing from the irrigation tubing 38”).
Schultz fails to teach the fluid manifold defines a first and second axial fluid passages configured to disperse irrigation fluid axially from the fluid manifold, wherein the first and second axial fluid passages are offset from a longitudinal centerline of the fluid manifold, wherein routing the temperature sensor into an electrode tip assembly comprises routing the temperature sensor through one of the first and second axial fluid passages.
Beeckler teaches a catheter probe (Fig. 2) with an electrode tip assembly (Fig. 2, ref num 12 “distal end”), with a fluid manifold disposed within the interior cavity (ref num 16), wherein the fluid manifold defines a first and second axial fluid passage (Fig. 2, ref num 92, 126) configured to disperse irrigation fluid axially from the fluid manifold (Col. 7 lines 33-34, “tubing 92 delivers fluid to the distal end of the probe”, including 126 to deliver the fluid), wherein the first and second axial fluid passages are offset from a longitudinal centerline of the fluid manifold (see Fig. 2, ref num 92 and 126 are offset from one another) and wherein the second axial fluid passage has a greater length than the first axial fluid passage (Fig. 2, ref num 126 is longer than ref num 92).  Beeckler teaches the plurality of fluid passages allows for each electrode to have fluid supplied to them individually (Col. 7, lines 21-28), as well as adjust the rate or amount of fluid to each electrode dependent on their function (Col. 9, lines 45-48).  As Schultz teaches an instrument with a plurality of electrodes (Schultz, ref nums 17, 21), then it would have been obvious to one of ordinary skill in the art to have modified Schultz to include a first and second axial fluid passage to divert fluid to the various electrodes as needed based on their function within the device.
Nguyen teaches an ablation catheter (Fig. 2), in which a temperature sensor (Fig. 2, ref num 10, also ref nums 52, 54, 56, see para 0053 and 0057) in which the temperature sensor extends through a first axial fluid passage (“irrigation lumen 8”, see Fig. 2, ref num 10 is inserted through ref num 8).  Nguyen teaches that there may be more than one irrigation lumen (para 0050 “more than one irrigation lumen 8 can be implemented”), and by inserting the temperature sensor within at least one irrigation lumen, then the device could be constructed in a way to reduce the amount of space occupied for electronic devices in the electrode tip (para 0032-0033).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Schultz to include that the temperature sensor be inserted through the first axial fluid passage in order to reduce the amount of space taken up in the electrode tip.

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/               Examiner, Art Unit 3794